UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1470


OLUNIKE ADERONKE ADEAGA,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   November 15, 2013              Decided:   December 5, 2013


Before KING, WYNN, and FLOYD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronald D. Richey, LAW OFFICE OF RONALD D. RICHEY, Rockville,
Maryland, for Petitioner.   Stuart F. Delery, Assistant Attorney
General, Emily Anne Radford, Assistant Director, Craig A.
Newell, Jr., Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Olunike Aderonke Adeaga, a native and citizen of the

United Kingdom, petitions for review of an order of the Board of

Immigration     Appeals    (“Board”)      dismissing       her    appeal    from      the

immigration judge’s order denying her motion for reopening based

on ineffective assistance of counsel.                   We deny the petition for

review.

            We review the denial of a motion to reopen for abuse

of   discretion.     See    8   C.F.R.        §   1003.2(a)   (2013);      Mosere     v.

Mukasey, 552 F.3d 397, 400 (4th Cir. 2009).                   The Board’s “denial

of a motion to reopen is reviewed with extreme deference, given

that motions to reopen are disfavored because every delay works

to the advantage of the deportable alien who wishes merely to

remain in the United States.”            Sadhvani v. Holder, 596 F.3d 180,

182 (4th Cir. 2009) (internal quotation marks omitted).                         We will

reverse   the    denial    of     a    motion      to   reopen    only     if    it   is

“arbitrary, irrational, or contrary to law.”                      Mosere, 552 F.3d

at 400 (internal quotation marks omitted).

            In raising an ineffective assistance of counsel claim

in   immigration    proceedings,         the      alien    must   (1)    provide      an

affidavit   describing      her       agreement     with    counsel;     (2)     inform

counsel of the allegations and permit counsel an opportunity to

respond, and (3) indicate whether a complaint were filed with

the appropriate disciplinary authorities, and if not, explain

                                          2
why not.    Matter of Lozada, 19 I. & N. Dec. 637, 639 (B.I.A.

1988).

           In addition to complying with the Lozada requirements,

an alien must demonstrate that she was prejudiced as a result of

her counsel’s ineffectiveness.           Id. at 640 (holding that alien

must also show that she was prejudiced by counsel’s actions);

see also Surganova v. Holder, 612 F.3d 901, 907 (7th Cir. 2010)

(recognizing that the legal standards for ineffective assistance

claims in the immigration context are “in a state of flux” and

noting   that,   regardless   of    the    standard    used,    it   is   still

necessary for aliens “to demonstrate prejudice resulting from

the attorney’s substandard performance”); Debeatham v. Holder,

602 F.3d 481, 485 (2d Cir. 2010).

           We    require   that     aliens    raising     the    ineffective

assistance of counsel claims in immigration proceedings show at

least    substantial   compliance     with    the     Lozada    requirements.

Barry v. Gonzales, 445 F.3d 741, 746 (4th Cir. 2006).                 We will

review an ineffective assistance of counsel claim if the alien

substantially complies with the Lozada requirements, “such that

the BIA could have ascertained the claim was not frivolous and

otherwise asserted to delay deportation.”           Id.

           Under 8 U.S.C. § 1229b(b)(1) (2012), an alien who is

otherwise removable or inadmissible may apply for cancellation

of removal.      The Attorney General may grant such relief if the

                                     3
alien    shows      (1)     ten    years’       physical       presence      in    the     United

States immediately preceding the application; (2) that she has

been    a   person        of     good    moral       character      during      that      period;

(3) has not been convicted of certain offenses; and (4) that her

removal would result in an exceptional and extremely unusual

hardship to her parent, spouse or children who are United States

citizens.

               We     conclude          that    the        Board    did    not      abuse     its

discretion in dismissing the appeal.                         Adeaga failed to show that

she was prejudiced by counsel’s failure to file the application

for cancellation of removal.                    She did not show that she had the

required years of continuous presence or that her removal to the

United Kingdom would be an exceptional and extremely unusual

hardship to her husband and United States citizen children.                                   We

also    note    she       did    not     substantially         comply     with     the    Lozada

requirements.

               Accordingly,         we    deny       the    petition      for     review.      We

dispense       with       oral     argument       because          the    facts     and     legal

contentions         are    adequately          presented      in    the   materials        before

this court and argument would not aid the decisional process.



                                                                            PETITION DENIED




                                                 4